FILE COPY



      Ex Parte Nethaneel
       JonesAppellant/s




                                Fourth Court of Appeals
                                       San Antonio, Texas
                                              February 4, 2014

                                           No. 04-14-00073-CV

                                     EX PARTE Nethaneel JONES

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On January 31, 2014, relator filed an original pro se petition for writ of habeas corpus.
The court has considered relator’s petition and is of the opinion that relator is not entitled to the
relief sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on February 4th, 2014.


                                                                    _____________________________
                                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1This proceeding arises out of Cause No. 2009EM503538, styled In the Interest of K.S.U., A Child, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Nick Catoe presiding.